DETAILED ACTION
	This is a final office action on the merits in response to communications on 9/21/2022.  Claims 1-10 are pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, see starting page 25 of REMARKS, have been considered but are moot because of new amendments thus the arguments do not apply to current rejections.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the: 
“A robot configured with a geometric folding full coverage path for moving the robot to pass every location in an area without bias or repetition” (see claim 1);
“when self-intersection exists, returning to step (3)”, in particular what it means to return to step (3) (see claim 2);
 (1), (2), (3), (4), (5), (6), and (7) and their features, of claim 2;
m x n grid (see claim 2);
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

It is noted that limitation “when self-intersection exists, returning to step (3)” is new matter, therefore as the replacement drawings of 9/21/2022 contain this new matter, then the drawings of 9/21/2022 of should not be entered. As replacement drawings of 9/21/2022 are not entered, these objections are based on drawing of date 11/25/2021.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Response to Amendment
The amendment filed 9/21/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: on page 6 of 39 lines 20-26 of the marked up specification submitted on 9/21/2022 regarding fig. 6.  As fig. 6 in the drawings of 9/21/2022 itself is new matter and the replacement drawings of 9/21/2022 are not entered due to new matter, any reference to fig. 6 would be new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1 recites: 
“A robot configured with a geometric folding full coverage path for moving the robot to pass every location in an area without bias or repetition; 
wherein the geometric folding full coverage path for the robot is generated through a modeling, the geometric folding full coverage path is modeled as a geometric form of a folded stamp sequence seen from a side after a sequence of stamps are folded along a seam, wherein different geometric forms are generated by folding the stamps in different orders, and full coverage path patterns in different geometric forms are obtained as geometric folding full coverage paths; 
the geometric folding full coverage path runs straight in a direction and turns at ends of the direction, and 
each geometric folding full coverage path corresponds to one stamp folding sequence, a pattern of the geometric folding full coverage path is stored as a = {a1, a2, ..., an}, wherein ai represents a sequence number of a layer that a corresponding ith stamp is located after folding”.
It is not known how a robot is “configured with” a path.  For example, is this path part of the robot and this robot comprises or includes this path, or not?  While present application’s specification of date 11/25/2021 at page 5 discussed “geometric folding full coverage path for a robot”, there is no written description of “A robot configured with a geometric folding full coverage path”.

Claims 2 recites “when self-intersection exists, returning to step (3)”.  First, it is not clear what step (3) is referring to. It is noted that in line 18 of claim 2, there a “(3)” but there is no previous introduction of “(3)” as a step.
Second, even if given that step (3) is referring to (3) it is not clear what it means by “returning to step (3)”. Does this mean movement back to (3) or redoing (3)?  If this means redoing (3), then does that means there are multiples instances of all entities in (3), including multiple “new array a’”, multiple “element l’”, multiple “complement L’”, multiple “array a”.  If so, any subsequent recitations of “the new array a’”, “the element l’”, “the complement L’”, “the array a” is indefinite because it is not known if these subsequent recitations are referring to the instances of the first time (3) is done, or the instances of the redone (3).
While present application’s specification of date 11/25/2021 at page 3 and page 6 discussed “when self-intersection exists, rejecting step (3)” there is no description of when self-intersection exists, returning to step (3)”.  This is new matter.

All dependent claims of these claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, by virtue of their dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative, verbose,  and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  The claims are full of run-on sentences in which two or more independent clauses are joined without an appropriate punctuation or conjunction.  Excessive number of clauses are written together and separated by commas and colons, thus makes it unclear how the clauses are related to each other, and where each clause starts and ends.  Thus the scope of the claims is unknown.

Some of the examples of errors, unconformities with current U.S. practice and indefinite recitations are:

Claim 1 recites: 
“A robot configured with a geometric folding full coverage path for moving the robot to pass every location in an area without bias or repetition; 
wherein the geometric folding full coverage path for the robot is generated through a modeling, the geometric folding full coverage path is modeled as a geometric form of a folded stamp sequence seen from a side after a sequence of stamps are folded along a seam, wherein different geometric forms are generated by folding the stamps in different orders, and full coverage path patterns in different geometric forms are obtained as geometric folding full coverage paths; 
the geometric folding full coverage path runs straight in a direction and turns at ends of the direction, and 
each geometric folding full coverage path corresponds to one stamp folding sequence, a pattern of the geometric folding full coverage path is stored as a = {a1, a2, ..., an}, wherein ai represents a sequence number of a layer that a corresponding ith stamp is located after folding”.
It is not known how a robot is “configured with” a path.  For example, is this path part of the robot and this robot comprises or includes this path, or not?  While present application’s disclosure and specification of date 11/25/2021 at page 5 discussed “geometric folding full coverage path for a robot”, there is no written description of “A robot configured with a geometric folding full coverage path”.

For example, claim 1 recites “each geometric folding full coverage path” in line 12.  As claim 1 previously introduced “a geometric folding full coverage path” and previously introduced “geometric folding full coverage paths”, it is not clear what “each geometric folding full coverage path” is referring to. 

For example, claim 1 recites: 
“each geometric folding full coverage path corresponds to one stamp folding sequence, a pattern of the geometric folding full coverage path is stored as a = {a1, a2, ..., an}, wherein ai represents a sequence number of a layer that a corresponding ith stamp is located after folding”.  
It is not clear what a, a1, a2, an, ith mean.  For example, it is not clear if these limitations are mere labels/names or has some sort of meanings.  In addition, it is not clear how a, a1, a2, an, ith are related to each other.

For example, claim 2 recites “m x n grid”. It is not known if “m x n” is a name/label of the grid or m x n denotes some other quality of the grid.

For example, claim 2 recites “m x n grid”, and recites “a length of m, where m is an integer”. It is not known if the m in “m x n grid” is the same as the m in “a length of m, where m is an integer”.

For example, claim 2 recites “setting a quantity of lines to be sequentially passed by a full coverage path is L = {l1, l2, …, lk} , wherein each of the l1, l2, …, lk represents a line ” in line 7.  It is not clear what l1, l2, lk are.  For example, is this limitation mere labels for 3 lines,  or are there more than 3 lines.

For example, claim 2 recites “the initial set A” in line 14.  It is not known what initial set A this is referring to, and it is not known what kind of set set A is.  In addition is insufficient antecedent basis for this limitation in the claim.

For example, claim 2 recites: 
1) “setting a quantity of lines to be sequentially passed by a full coverage path is L = {l1, l2, …, lk} , wherein each of the l1, l2, …, lk represents a line ” in line 7; and 
2) “enumerating possibilities of selecting k elements from a sequence with a length of m, where m is an integer, and for each choice, sequentially filling elements l1, l2, …, lk, and filling 0 for the remaining elements” in line 9.
It is not known if the first instance of  l1, l2, …, lk is the same as the second instance of  l1, l2, …, lk.  

For example, claim 2 recites “enumerating possibilities of selecting k elements from a sequence with a length of m, where m is an integer, and for each choice, sequentially filling elements l1, l2, …, lk, and filling 0 for the remaining elements” in line 9.  The metes and bounds of this limitation in unknown.  For example, it is not known what “k” means.  Is “k” a name of some special elements that is not described?  Is k a name?  For another example, it is not clear what l1, l2, lk are.  For example, the only description in the claims of this instance is that l1, l2, …, lk, so is that only 3 elements?  For example, it is not known what is the nature of these elements.

For example, claim 2 recites “for each choice” in line 10.  It is not known what choices this is referring to.

For example, claim 2 recites “obtaining a new array a’ by randomly selecting an element l' from a complement L', randomly selecting an array a from the initial set A, and randomly selecting a position filled with 0 in the array a to replace the 0 with the element 1', to obtain a new array a'” in line 13.  It is not clear what complement L' is.  For example, is this a complement that has a letter L with apostrophe?

For example, claim 2 recites:
“(4) examining whether a path corresponding to the new array a' has a self-intersection, wherein two adjacent numbers in the new array a' form a crease {jl, jr}; 
in the first case, when two number pairs {jl, jr} and {kl, kr} satisfy jr< kl or kr<jl, the creases {jl, jr} and a crease {kl, kr} do not intersect; 
in the second case, when the two number pairs {jl, jr} and {kl, kr} satisfy kl <jl<jr<kr, the crease {jl, jr} is nested in the crease {kl, kr}, and the crease {jl, jr}r and a crease {kl, kl} do not intersect; 
in the third case, when the two number pairs {jl, jr} and {kl, kr} satisfy jl< kl <kr<jr, the crease {kl, kr} is nested in the crease {jl, jr}, and the crease {jl, jr} and a crease {kl, kr} do not intersect; and 
in other cases, the crease {kl, kr} and the crease {jl, jr} intersect;”
As this is a method step, the claim language of: 
“in the first case, when two number pairs {jl, jr} and {kl, kr} satisfy jr< kl or kr<jl, the creases {jl, jr} and a crease {kl, kr} do not intersect; 
in the second case, when the two number pairs {jl, jr} and {kl, kr} satisfy kl <jl<jr<kr, the crease {jl, jr} is nested in the crease {kl, kr}, and the crease {jl, jr}r and a crease {kl, kl} do not intersect; 
in the third case, when the two number pairs {jl, jr} and {kl, kr} satisfy jl< kl <kr<jr, the crease {kl, kr} is nested in the crease {jl, jr}, and the crease {jl, jr} and a crease {kl, kr} do not intersect; and 
in other cases, the crease {kl, kr} and the crease {jl, jr} intersect”;
are not positively recited method steps therefore it is unclear what this limitation is claiming.  Is this limitation claiming causing lines to intersect or not, or identifying such? 

For example, claim 2 recites:
“(4) examining whether a path corresponding to the new array a' has a self-intersection, wherein two adjacent numbers in the new array a' form a crease {jl, jr}; 
in the first case, when two number pairs {jl, jr} and {kl, kr} satisfy jr< kl or kr<jl, the creases {jl, jr} and a crease {kl, kr} do not intersect; 
in the second case, when the two number pairs {jl, jr} and {kl, kr} satisfy kl <jl<jr<kr, the crease {jl, jr} is nested in the crease {kl, kr}, and the crease {jl, jr}r and a crease {kl, kl} do not intersect; 
in the third case, when the two number pairs {jl, jr} and {kl, kr} satisfy jl< kl <kr<jr, the crease {kl, kr} is nested in the crease {jl, jr}, and the crease {jl, jr} and a crease {kl, kr} do not intersect; and 
in other cases, the crease {kl, kr} and the crease {jl, jr} intersect;
and traversing all number pairs in the new array a’ to detect an existence of the self-intersection”.
This is a run-on sentence that makes the scope of this limitation unclear.  For example, it is not clear if the limitation “to detect an existence of the self-intersection” is referring to just “traversing all number pairs in the new array a’ to detect an existence of the self-intersection”, or some of the limitations of (4), or to all of (4).

For example, claims 2 recites “when self-intersection exists, returning to step (3)”.  First, it is not clear what step (3) is referring to. It is noted that in line 18 of claim 2, there a “(3)” but there is no previous introduction of “(3)” as a step.
Second, even if given that step (3) is referring to (3), it is not clear what it means by “returning to step (3)”. Does this mean movement back to (3) or redoing (3)?  If this means redoing (3), then does that means there are multiples instances of all entities in (3), including multiple “new array a’”, multiple “element l’”, multiple “complement L’”, multiple “array a”.  If so, any subsequent recitations of “the new array a’”, “the element l’”, “the complement L’”, “the array a” is indefinite because it is not known if these subsequent recitations are referring to the instances of the first time (3) is done, or the instances of the redone (3).

For example, claim 3 recites “wherein the order constraints for the geometric folding full coverage path is further set”.  This indicates the order constraints was previously set but there doesn’t seem to be such a case.  Therefore claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  setting the order constraints before the order constraints for the geometric folding full coverage path  is further set.

For example, claims 5 recites “a random selection in step (3)”.  First, it is not clear what step (3) is referring to. It is noted that in line 18 of claim 2, there a “(3)” but there is no previous introduction of “(3)” as a step.
Second, even if given that step (3) is referring to (3), in claim 2 (3) previously introduced “randomly selecting an element”, “randomly selecting an array”, and “randomly selecting a position”.  It is not clear if the limitation “a random selection in step (3)” in claim 5 is referring to which one of claim 2’s (3)’s “randomly selecting an element”, “randomly selecting an array”, and “randomly selecting a position”, or some other “random selection” altogether.

	It has been shown above that the claims are excessively replete with 112b issues.  Applicant is required to identify all issues and put all claims in a state that conforms with current U.S. practice and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

	All dependent claims of these claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of their dependency.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 rejected under 35 U.S.C. 101 because, as best understood and in light of the 112b issues, the claimed invention appears to be directed to mental processes without significantly more.

With respect to claim 1:
Claim 1 recites:
A robot configured with a geometric folding full coverage path for moving the robot to pass every location in an area without bias or repetition; 
wherein the geometric folding full coverage path for the robot is generated through a modeling, the geometric folding full coverage path is modeled as a geometric form of a folded stamp sequence seen from a side after a sequence of stamps are folded along a seam, wherein different geometric forms are generated by folding the stamps in different orders, and full coverage path patterns in different geometric forms are obtained as geometric folding full coverage paths; 
the geometric folding full coverage path runs straight in a direction and turns at ends of the direction, and 
each geometric folding full coverage path corresponds to one stamp folding sequence, a pattern of the geometric folding full coverage path is stored as a = {a1, a2, ..., an}, wherein ai represents a sequence number of a layer that a corresponding ith stamp is located after folding;

Step 1: Statutory Category – Yes 
Claim 1 recites a robot.  The claim falls within one of the four statutory categories. MPEP 2106.03.

	Step 2A prong one evaluation: Judicial Exception – Yes
	The Office submits that the foregoing bolded limitation(s) constitutes judicial exceptions in terms of “mental processes” because under its broadest reasonable interpretation, the claim covers performance using mental processes.  

The claim limitations in claim 1:
	configured with a geometric folding full coverage path for moving the robot to pass every location in an area without bias or repetition; 
	wherein the geometric folding full coverage path for the robot is generated through a modeling, the geometric folding full coverage path is modeled as a geometric form of a folded stamp sequence seen from a side after a sequence of stamps are folded along a seam, wherein different geometric forms are generated by folding the stamps in different orders, and full coverage path patterns in different geometric forms are obtained as geometric folding full coverage paths; 
	the geometric folding full coverage path runs straight in a direction and turns at ends of the direction, and 
	each geometric folding full coverage path corresponds to one stamp folding sequence, a pattern of the geometric folding full coverage path is stored as a = {a1, a2, ..., an}, wherein ai represents a sequence number of a layer that a corresponding ith stamp is located after folding;
	are judicial exception of mental processes that can be performed by human mind and/or with pen and paper.  For example, as demonstrated in figs. 1-5 of present application, the geometric folding full coverage path of this claim can be done by human thoughts and with pen and paper.  

Step 2A Prong Two evaluations – Practical Application – No

	Claims 1  is evaluated whether as a whole it integrates the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”

In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”).

Claim 1 recites “A robot”.  This is recited at a high level of generality and merely indicating a field of use or technological environment in which to apply a judicial exception, and does not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.   See MPEP 2106.05(h).

Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limit on practicing the abstract idea.  The claim is ineligible.

Step 2B Evaluation: Inventive Concept – No

Claim 1 is evaluated as to whether the claim as a whole amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.

As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than merely indicating a field of use or technological environment in which to apply a judicial exception.  The same analysis applies here in 2B, i.e., merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.  Thus these additional elements cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by ZHANG et al. (US 20200331148).
Regarding claim 1, as best understood, ZHANG et al. teaches:
A robot configured with a geometric folding full coverage path for moving the robot to pass every location in an area without bias or repetition; 
wherein the geometric folding full coverage path for the robot is generated through a modeling, the geometric folding full coverage path is modeled as a geometric form of a folded stamp sequence seen from a side after a sequence of stamps are folded along a seam, wherein different geometric forms are generated by folding the stamps in different orders, and full coverage path patterns in different geometric forms are obtained as geometric folding full coverage paths; 
the geometric folding full coverage path runs straight in a direction and turns at ends of the direction, and 
each geometric folding full coverage path corresponds to one stamp folding sequence, a pattern of the geometric folding full coverage path is stored as a = {a1, a2, ..., an}, wherein ai represents a sequence number of a layer that a corresponding ith stamp is located after folding;
(at least figs. 3A-3J [0109]-[0161] in particular figs. 3G-3J show geometric folding full coverage path is modeled as a geometric form of a folded stamp sequence seen from a side after a sequence of stamps are folded along a seam).

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Anderson (US 20040068352).
Regarding claim 1, as best understood, Anderson teaches:
A robot configured with a geometric folding full coverage path for moving the robot to pass every location in an area without bias or repetition; 
wherein the geometric folding full coverage path for the robot is generated through a modeling, the geometric folding full coverage path is modeled as a geometric form of a folded stamp sequence seen from a side after a sequence of stamps are folded along a seam, wherein different geometric forms are generated by folding the stamps in different orders, and full coverage path patterns in different geometric forms are obtained as geometric folding full coverage paths; 
the geometric folding full coverage path runs straight in a direction and turns at ends of the direction, and 
each geometric folding full coverage path corresponds to one stamp folding sequence, a pattern of the geometric folding full coverage path is stored as a = {a1, a2, ..., an}, wherein ai represents a sequence number of a layer that a corresponding ith stamp is located after folding;
(at least figs. 1-8 [0013]-[0056] discuss robot paths, in particular figs. 5-6 shows robot paths 504, 600 and geometric folding full coverage path is modeled as a geometric form of a folded stamp sequence seen from a side after a sequence of stamps are folded along a seam).

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Romanov et al. (US 20200353822).
Regarding claim 1, as best understood, Romanov et al. teaches:
A robot configured with a geometric folding full coverage path for moving the robot to pass every location in an area without bias or repetition; 
wherein the geometric folding full coverage path for the robot is generated through a modeling, the geometric folding full coverage path is modeled as a geometric form of a folded stamp sequence seen from a side after a sequence of stamps are folded along a seam, wherein different geometric forms are generated by folding the stamps in different orders, and full coverage path patterns in different geometric forms are obtained as geometric folding full coverage paths; 
the geometric folding full coverage path runs straight in a direction and turns at ends of the direction, and 
each geometric folding full coverage path corresponds to one stamp folding sequence, a pattern of the geometric folding full coverage path is stored as a = {a1, a2, ..., an}, wherein ai represents a sequence number of a layer that a corresponding ith stamp is located after folding;
(at least figs. 29-36 [0340]-[0363] discuss robot paths, including paths that are geometric folding full coverage path that is modeled as a geometric form of a folded stamp sequence seen from a side after a sequence of stamps are folded along a seam).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO LONG T NGUYEN whose telephone number is (571)270-7768. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO LONG T. NGUYEN
Examiner
Art Unit 3664



/BAO LONG T NGUYEN/Primary Examiner, Art Unit 3664